Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Gulotta, Jr., J.), rendered February 26, 2007, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his waiver of the right to appeal was not knowingly, voluntarily, or intelligently made is without merit (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Moissett, 76 NY2d 909, 911 [1990]). Further, the defendant’s valid waiver of his right to appeal precludes review of his challenge to the sentence as excessive (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Callahan, 80 NY2d 273, 281 [1992]; People v Pertillar, 37 AD3d 740 [2007]). “The defendant’s valid waiver encompasses the challenge to the legality of the procedure utilized in sentencing him as a second felony offender” (People v Backus, 43 AD3d 409, 410 [2007], citing People v Callahan, 80 NY2d 273 [1992]).
The defendant’s remaining contention is unpreserved for appellate review (see CPL 470.05 [2]), and we decline to review it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]). Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur.